Citation Nr: 1435447	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as secondary to an in-service electrocution injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2014, the Veteran had a hearing before the undersigned judge via Video Conference and a transcript of that hearing is of record.  

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for an ulcerative colitis disability.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).  

The Veteran's post-service treatment records show a history of onset of nonspastic colitis in 1975, and a diagnosis of ulcerated colitis in 1978.  The Veteran contends that he began having stomach and digestive issues while still in service.  A July 1971 report of medical history in preparation for medical retirement, shows the Veteran checked that he had experienced stomach, liver, and intestinal trouble.  
His post-service treatment records consistently show a reported history of onset in, or shortly after service.  VA treatment records from 1978 show the Veteran's treatment for ulcerative colitis on a continuing basis.  

On the Veteran's August 2010 notice of disagreement, he reported that he began seeking treatment for ulcerative colitis immediately after service, and received VA treatment for the condition about one month after being released from active duty.  

At an April 2014hearing, the Veteran testified that he sought treatment shortly after being released from military service.  His spouse testified that after discharge, the Veteran was under a lot of stress from his service-connected issues and he suffered frequently with an upset stomach, cramping, pain and diarrhea.  She testified that he started losing weight and started bleeding.  All of this reportedly happened after the Veteran was discharged from Walter Reed hospital but before he was medically retired.  The Veteran and his spouse also testified that two doctors that treated the Veteran at the VA during this time, Dr. Kier and Dr. Gillespie, told him that an in-service electrocution injury while working on power lines was the cause of his colitis problem.  

VA has a duty to provide the Veteran a current examination on the claim of entitlement to service connection for an ulcerative colitis disability, to include as secondary to an in-service electrocution injury and to obtain an expert medical opinion as to whether any ulcerative colitis disability is related to his active service because there is evidence of an incident and complaints in service, a current disability, and a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  

An effort should also be made to obtain any additional VA treatment records for the Veteran at VA medical facilities in Memphis and Dyersburg, Tennessee that are dated from 1975 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his ulcerative colitis condition that are not already of record, including records for the Veteran at VA medical facilities in Memphis and Dyersburg, Tennessee, dated from 1975 to the present.  

2.  Schedule the Veteran for a VA examination with an appropriate physician to ascertain the likely etiology of his ulcerative colitis disability (and specifically whether or not it was caused or aggravated by his in-service electrocution injury).  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically his account of how the injury occurred, and the Veteran's statements of onset and continuity of symptoms since service.  Any indicated tests should also be performed.  The examiner should provide the following information:  

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that any current ulcerative colitis disability had its onset during the Veteran's active duty service.  

(b) If ulcerative colitis is not found to have had its onset during active service, please opine whether it is at least as likely as not (50 percent or greater probability) that such disease was caused by his in-service electrocution injury.  

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



